 1   KURT A. KAPPES – SBN 146384
     MICHAEL LANE – SBN 239517
 2   GREENBERG TRAURIG, LLP
 3   1201 K Street, Suite 1100
     Sacramento, CA 95814-3938
 4   Telephone: (916) 442-1111
     Facsimile: (916) 448-1709
 5   kappesk@gtlaw.com
     lanemd@gtlaw.com
 6

 7   Attorneys for Defendant
     CHASE BANK USA, N.A.
 8
 9
10                              UNITED STATES DISTRICT COURT
11                             EASTERN DISTRICT OF CALIFORNIA
12

13   MICHAEL BARRY TAYLOR, an Individual,    CASE NO: 2:19-cv-00629-TLN-EFB

14         Plaintiff,                        ORDER GRANTING DEFENDANT’S
                                             REQUEST TO SEAL DOCUMENTS FILED
15
     v.                                      IN SUPPORT OF NOTICE OF REMOVAL
16                                           OF ACTION FROM STATE COURT
     CHASE BANK USA N.A.,
17                                           [28 U.S.C. §§ 1332, 1441, 1443, and 1446]
           Defendant.
18                                           Removed from the Superior Court of the State of
                                             California Case No. 34-2018-00227141
19
20                                           Removal Filed: April 12, 2019
                                             State Court Action Filed: February 15, 2018
21
22
23
24

25
26
27
28

                                          1
                 ORDER GRANTING DEFENDANT’S REQUEST TO SEAL DOCUMENTS
 1          This matter is before the Court on Defendant CHASE BANK USA, N.A.’s application to file a
 2   settlement offer from Plaintiff Michael Barry Taylor under seal. Good cause appearing, and having found
 3   that the parties have an interest in maintaining the confidentiality of the document pending a request for
 4   and possible entry of a protective order, the application is GRANTED. The document shall remain under
 5   seal for the duration of this litigation, unless this Court orders otherwise.
 6          The Clerk of the Court is directed to file the following under seal:
 7              •    Exhibit 1 to the Declaration of Michael D. Lane ISO Defendant’s Petition to Submit
 8                   Documents Under Seal; and
 9              •    Exhibit C to the Declaration of Michael D. Lane ISO Defendant’s Notice of Removal.
10          IT IS SO ORDERED.
11   Dated: April 17, 2019
12

13
14                                               Troy L. Nunley
                                                 United States District Judge
15
16
17
18

19
20
21
22
23
24

25
26
27
28


                                             2
                    ORDER GRANTING DEFENDANT’S REQUEST TO SEAL DOCUMENTS
